Citation Nr: 0609281	
Decision Date: 03/30/06    Archive Date: 04/07/06

DOCKET NO.  02-05 130	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an increased evaluation for degenerative 
arthritis of the subtalar joint of the right foot, currently 
evaluated as 20 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The veteran served a period of active service from May 1964 
to October 1969.  

This case comes to the Board of Veterans' Appeals (Board) 
from an October 2001 rating decision by the San Juan, Puerto 
Rico, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  


FINDINGS OF FACT

1. The veteran has limitation of motion of the right ankle -- 
dorsiflexion to 15 degrees and plantar flexion to 25 degrees 
-- that produces additional functional impairment that 
equates to no more than marked limitation of motion of the 
ankle.

2. The veteran's degenerative arthritis of the subtalar joint 
of the right foot does not produce disability that equates to 
ankylosis of the right ankle.

3.  Service connection is not in effect for a separate foot 
injury and the veteran's degenerative arthritis of the 
subtalar joint of the right foot does not produce disability 
that equates to severe foot injury.


CONCLUSION OF LAW

The schedular criteria for a rating in excess of 20 percent 
for degenerative arthritis of the subtalar joint of the right 
foot is not met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5003, 5270 - 5284 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Entitlement to Increased Evaluation - Degenerative 
Arthritis of the Subtalar Joint of the Right Foot

The veteran appealed an October 2001 rating decision that 
continued the assignment of a noncompensable (zero percent) 
rating for his service-connected disability of degenerative 
arthritis of the subtalar joint of the right foot.  In a 
September 2004 rating decision, the RO assigned a 20 percent 
rating for degenerative arthritis of the subtalar joint of 
the right foot, effective from the date of claim in May 2001.  
Nonetheless, the issue of the correct evaluation of this 
disability remains before the Board on appeal.  See AB v. 
Brown, 6 Vet. App. 35 (1993) (where a claimant has filed a 
notice of disagreement as to an RO decision assigning a 
particular rating, a subsequent RO decision assigning a 
higher rating, but less than the maximum available benefit, 
does not abrogate the pending appeal).

Degenerative arthritis established by X-ray findings is rated 
on the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint involved in the 
veteran's claim.  However, when the limitation of motion of 
the specific joint involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent can be 
applied for each specific joint group affected by the 
limitation of motion, to be combined, not added under 
Diagnostic Code 5003.  See 38 C.F.R. Part 4, § 4.71a, 
Diagnostic Code 5003 (2005).  In this case, the veteran 
already receives a 20 percent evaluation for his service-
connected disability of degenerative arthritis of the 
subtalar joint of the right foot based on limitation of ankle 
motion under Diagnostic Code 5271.  Therefore, a separate, 
compensable rating under Diagnostic Code 5003 is not 
appropriate.  See 38 C.F.R. § 4.14 (2005).

Moreover, the current 20 percent rating under Diagnostic Code 
5271 is the maximum rating for that diagnostic code, which 
rates limitation of motion of the ankle joint as 10 percent 
when moderate and 20 percent when marked.  See 38 C.F.R. Part 
4, § 4.71a, Diagnostic Code 5271 (2005).  Normal ranges of 
motion for an ankle are 0-20 degrees upon dorsiflexion and 0-
45 degrees upon plantar flexion.  See 38 C.F.R. § 4.71a, 
Plate II.  The August 2004 VA examination report listed right 
ankle range of motion test results as dorsiflexion (0-15 
degrees) and plantar flexion (0-25 degrees).  The Board finds 
that the veteran's right ankle range of motion more nearly 
approximates moderate limitation of motion.

However, using 38 C.F.R. §§ 4.40, 4.45, and 4.59 -- to 
evaluate the existence of any functional loss due to pain, or 
any weakened movement, excess fatigability, incoordination, 
or pain on movement of the veteran's right foot and ankle - 
pursuant to DeLuca v. Brown, 8 Vet. App. 202 (1995), the 
veteran has been assigned a 20 percent rating as 
approximating marked limitation of motion of his right ankle, 
rather than the moderate rating justified by the actual 
limitation of motion alone.  In the August 2004 VA 
examination report, the veteran indicated that he had severe 
pain and lacked endurance in his right foot and ankle, and 
the examiner concurred, concluding that the veteran had 
severe right ankle pain with associated DeLuca factors such 
as weakness and lack of endurance.  In addition, the examiner 
also detailed that the veteran suffered from increased pain 
after repetitive use that further reduced the veteran's right 
ankle range of motion.  The Board finds that a reduction in 
motion attributable to such factors as pain, as is seen in 
this case, is precisely the type of limitation that 38 C.F.R. 
§§ 4.40 and 4.45 and DeLuca are intended to compensate.  

Other diagnostic codes for the ankle, which might provide for 
higher disability ratings, are not applicable.  It is neither 
contended nor shown that the veteran's service-connected 
disability includes symptoms of ankylosis.  See 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5270-5274 (2005).

The January 2006 Order of the U.S. Court of Appeals for 
Veterans Claims requires the Board to consider whether the 
veteran's degenerative arthritis of the subtalar joint of the 
right foot warrants the assignment of a separate rating under 
Diagnostic Code 5284 for other foot injuries.  See Esteban v. 
Brown, 6 Vet.App. 259, 262 (1994).  

Section 4.14 prohibits compensating the same disability twice 
under different diagnostic codes.  Thus, the dorsiflexion of 
0-15 degrees and plantar flexion of 0-25 degrees cannot be 
the basis for the assignment of a separate, compensable 
rating using Diagnostic Code 5284.  Nor can the severe pain, 
lack of endurance, or increased pain and consequent reduced 
right ankle range of motion after repetitive use be the basis 
for a separate, compensable rating.  All of these 
manifestations are the basis for the current 20 percent 
rating under Diagnostic Code 5271.

Disabilities from other foot injuries are rated 10 percent 
when moderate, 20 percent when moderately severe, and 30 
percent when severe.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5284 (2005).  The Board observes that the words "moderate" 
and "severe" are not defined in the Schedule.  Rather than 
applying a mechanical formula, the Board must evaluate all of 
the evidence to the end that its decisions are "equitable and 
just".  See 38 C.F.R. § 4.6 (2005).  

The service medical records do not describe additional injury 
to the right foot, nor has service connection been granted 
for additional injury to the right foot.  Moreover, the 
records of examination and treatment do not describe 
additional right foot disability, nor did the veteran or his 
representative describe any additional right foot disability.  

VA examination reports dated in July 2001 as well as August 
2004 and VA outpatient treatment notes detailed right foot 
subjective complaints and objective findings as severe pain, 
inability of weightbearing, painful range of motion, 
limitation of dorsiflexion and plantar flexion, tenderness of 
plantar fascia, weakness of plantar flexors, and limitation 
of function due to pain.  Findings of limitation of motion, 
functional limitation, painful motion, inability of 
weightbearing, weakness, and lack of endurance due to the 
veteran's service-connected foot disability were already 
considered in the discussion of entitlement to a rating in 
excess of 20 percent located above.  While the veteran's 
complaints of severe right foot pain are considered in 
evaluating his service-connected disability, the Schedule 
does not require a separate rating for pain.  See Spurgeon v. 
Brown, 10 Vet. App. 194 (1997).  Further, evidence of record 
shows that VA X-ray reports listed the veteran's right foot 
as normal in 2001 and 2004.  Consequently, the Board finds 
that evidence of record does not show that the veteran's 
current disability symptomatology warrants entitlement to a 
separate rating for residuals of a foot injury.    

Other diagnostic codes for the foot, which might also provide 
for assignment of a separate or higher disability ratings, 
are not applicable.  It is neither contended nor shown that 
the veteran's service-connected disability residuals include 
symptoms of flatfoot, weak foot, claw foot, metatarsalgia 
(Morton's disease), hallux valgus, or hallux rigidus.  See 38 
C.F.R. § 4.71a, Diagnostic Codes 5276-5283 (2005).

Based on the evidence discussed above, the Board finds that 
the veteran's residuals of degenerative arthritis of the 
subtalar joint of the right foot do not warrant the 
assignment of an increased or separate rating under any of 
the applicable diagnostic codes.  See 38 C.F.R. §§ 4.7, 
4.71a, Diagnostic Codes 5003, 5270-5284 (2005).

II.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

In the present case, a substantially complete application for 
the veteran's increased rating claim was received in May 
2001.  Thereafter, the RO denied the veteran's claim in an 
October 2001 rating decision.  Both before and after the 
October 2001 rating action was promulgated, VA provided 
notice to the veteran.  Nevertheless, the Board finds that 
any defect with respect to the timing of the section 5103(a) 
notice requirement was harmless error.  Notice was provided 
by VA, and the content of the notice fully complied with the 
requirements of U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2005), and Quartuccio v. Principi, 16 Vet. App. 
183 (2002), as discussed below.  Further, after the notice 
was provided, the case was readjudicated in a September 2004 
supplemental statement of the case (SSOC).  The veteran has 
been provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  Therefore, to decide the appeal would not be 
prejudicial to the veteran.  See Mayfield v. Nicholson, 19 
Vet. App. 103 (2005).     

The Board finds that the notice requirements have been 
satisfied.  Notice consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  The "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  The letters from VA dated in June 2001 and 
March 2004 complied with these requirements.  Moreover, to 
the extent that the veteran was not specifically advised to 
submit any pertinent evidence in his possession by these 
letters, he was given the text of 38 C.F.R. § 3.159 in the 
September 2004 SSOC.  Consequently, he was aware of this 
provision.

Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506 (U.S. 
Vet. App. March 3, 2006), held that the notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and 
(5) effective date of the disability.  The Court held that 
upon receipt of an application for a service-connection 
claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require 
VA to review the information and the evidence presented with 
the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Dingess/Hartman, slip op. at 14.  This notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id.  In this case, service connection 
for degenerative arthritis of the subtalar joint of the right 
foot was granted by the RO in 1971.  Consequently, the claim 
for service connection is substantiated and any defect in the 
section 5103(a) notice concerning the elements of a service-
connection claim would be harmless error.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses 
a question not addressed by the agency of original 
jurisdiction, the Board must consider whether the veteran has 
been prejudiced thereby).   

As for VA's duty to assist a veteran, the veteran's available 
service medical records, VA treatment records, and multiple 
VA examination reports have been obtained and associated with 
the file.  There is no indication that relevant (i.e., 
pertaining to treatment for the claimed disability) records 
exist that have not been obtained or attempted to be 
obtained.  The duty to assist includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  The veteran was 
provided with multiple VA examinations.  
 
VA has satisfied its duties to inform and assist the veteran 
in this case.  Any "error" to the veteran resulting from 
this Board decision does not affect the merits of his claim 
or his substantive rights, for the reasons discussed above, 
and is therefore harmless.  See 38 C.F.R. § 20.1102 (2005).  
There is no reasonable possibility that further assistance to 
the veteran would substantiate his claim.  See 38 C.F.R. 
§ 3.159(d) (2005).


ORDER

Entitlement to an increased or separate evaluation for 
residuals of degenerative arthritis of the subtalar joint of 
the right foot is denied.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


